 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KIMBERLY A. DYER,

 9                             Plaintiff,                 Case No. C19-5492 MLP

10          v.                                            ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14
            In February 2020, the Court affirmed the final decision of the Commissioner and
15
     dismissed the case with prejudice. (Dkt. ## 13, 14.) Plaintiff appealed that decision to the Ninth
16
     Circuit. (Dkt. ## 15,16.) On appeal, the Commissioner filed an unopposed motion to vacate the
17
     judgment and to remand pursuant to Carr v. Saul, 141 S. Ct. 1352 (2021). (See Dkt. # 20.) The
18
     Ninth Circuit granted the motion. (Id.) Accordingly, the Court hereby remands this matter to the
19
     Social Security Administration for the agency to conduct further proceedings consistent with the
20
     Supreme Court’s decision in Carr.
21
     //
22
     //
23
     //
24

25
     ORDER - 1
 1         Dated this 24th day of June, 2021.


                                                A
 2

 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
